McCrary, J., (charging jury orally.)
At the time in the petition mentioned as that at which the matters complained of are stated to have occurred, no innkeeper in the state of Missouri was liable for the loss of any merchandise for sale or sample, belonging to a guest, *75unless the guest should have given him written notice of having such merchandise for sale or sample in his possession after entering the inn," unless the loss to the guest was caused bj the theft of the innkeeper or his servants; and inasmuch as the evidence hero shows that these goods were kept in the hotel for sale or sample, and there is no evidence tending to show that there was any such written notice as the statute requires, and no evidence tending to show that the theft was caused by the innkeeper or his servants, it follows that y<5u must return a verdict for the defendant, and this you can do without leaving your seats.